





EXHIBIT 10.1


RETIREMENT AGREEMENTAND GENERAL RELEASE
This Retirement Agreement and General Release (hereinafter the “Agreement”) is
made and entered into by and between Carl E. Lee, Jr. (hereinafter the
“Executive”) and Snyder’s-Lance, Inc., a North Carolina corporation (hereinafter
“Company”).
RECITALS
A.Executive is employed full time as the Chief Executive Officer of Company.
B.    Executive serves at the pleasure of the Board of Directors (“Board”), and
his employment may be terminated by Company or by Executive at any time.
C.    Executive and Company entered into that certain Executive Severance
Agreement, dated January 25, 2012, and amended as of December 12, 2016 (the
“ESA”), which agreement governs severance and other benefits in the event of
Executive’s termination of employment. Capitalized terms not otherwise defined
herein shall have the meaning set forth in the ESA.
D.    Executive has indicated his desire to retire from the Company and the
Board has consented to this request.
E.    Executive and Company desire to provide for the termination of Executive’s
employment with Company in an amicable and orderly way and to settle any and all
disputes, known and unknown, in accordance with the terms and conditions set
forth in this Agreement.
NOW, THEREFORE, for and in consideration of the foregoing, the mutual promises
and covenants set forth herein, and for other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, Executive and
Company, intending to be legally bound, agree as follows:
1.    Executive’s employment by Company will terminate (or has terminated)
effective April 11, 2017 (the “Termination Date”).
2.    Company will pay (or has paid) to Executive his unpaid Base Salary,
accrued and unused vacation pay, unreimbursed business expenses, and all other
items earned by or owed to executive through the Termination Date. These amounts
are payable even if Executive does not sign, deliver and not revoke this
Agreement as required for this Agreement to become effective.
3.    As consideration for the promises made by Executive in this Agreement,
Company agrees to provide Executive the benefits and payments provided for in
Section 3 of the ESA, and certain other benefits, all as described in Appendix A
hereto (the “Retirement Payments and Benefits”), provided that this Agreement
has been executed and delivered to Company and has become irrevocable on or
before the sixtieth (60th) day after the Termination Date. Table 2 to Appendix A
references Executives vested and unvested equity and other incentive awards.
4.    Executive acknowledges Company is relying on Executive’s compliance with
the terms of the post-termination obligations in the ESA. The post-termination
obligations (and related remedies and other provisions) in the ESA, including,
but not limited to Sections 6-18 of




--------------------------------------------------------------------------------







EXHIBIT 10.1


the ESA, are incorporated by reference herein, and survive the termination of
Executive’s employment.
5.     Executive agrees to sign and deliver the resignation letter attached
hereto, and agrees to take any other action reasonably requested by Company to
effectuate his resignation from all officer and director positions he holds at
Company and its subsidiaries as of the Termination Date.
6.    In consideration of the Retirement Payments and Benefits:
a.    Executive hereby RELEASES Company, its past and present parents,
subsidiaries, affiliates, predecessors, successors, assigns, related companies,
entities or divisions, its or their past and present employee benefit plans,
trustees, fiduciaries and administrators, and any and all of its and their
respective past and present officers, directors, partners, agents,
representatives, attorneys and employees (all collectively included in the term
“Company” for purposes of this release), from any and all claims, demands or
causes of action which Executive, or Executive’s heirs, executors,
administrators, agents, attorneys, representatives or assigns (all collectively
included in the term “Executive” for purposes of this release), have, had or may
have against Company, based on any events or circumstances arising or occurring
prior to and including the date of Executive’s execution of this Agreement to
the fullest extent permitted by law, regardless of whether such claims are now
known or are later discovered, including but not limited to any claims relating
to Executive’s employment or termination of employment by Company, any rights of
continued employment, reinstatement or reemployment by Company, and any costs or
attorneys’ fees incurred by Executive, PROVIDED, HOWEVER, Executive is not
waiving, releasing or giving up any rights Executive may have to vested benefits
under any pension or savings plan, to continued benefits in accordance with the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), to
unemployment insurance, or to enforce the terms of this Agreement, or any other
right which cannot be waived as a matter of law. In the event any claim or suit
is filed on Executive’s behalf against Company by any person or entity,
Executive waives any and all rights to receive monetary damages or injunctive
relief in favor of Executive from or against Company.
b.    Executive agrees and acknowledges: that this Agreement is intended to be a
general release that extinguishes all claims by Executive against Company; that
Executive is waiving any claims arising under Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1991, the Americans With Disabilities Act, the
Age Discrimination in Employment Act, the Employee Retirement Income Security
Act, the Family and Medical Leave Act, the North Carolina Equal Employment
Practices Act, the North Carolina Persons with Disabilities Protection Act, and
the North Carolina Retaliatory Employment Discrimination Law, and all other
federal, state and local statutes, ordinances and common law, including but not
limited to any claims based on public policy, breach of contract, either
expressed or implied, equitable claims, defamation, retaliation, whistleblowing,
negligence, invasion of privacy, infliction of emotional distress, slander,
libel, estoppel, fraud, misrepresentation, and other torts (including
intentional torts) and wrongful discharge, to the fullest extent permitted by
law; that Executive is waiving all claims against Company, known or unknown,
arising or occurring prior to and including the date of Executive’s execution of
this Agreement; that the consideration that Executive will receive in exchange
for Executive’s waiver of the claims specified herein exceeds anything of value
to which Executive is already entitled; that Executive was hereby advised in
writing to consult with an attorney and that Executive had at least 21 days to
consider this Agreement; that Executive has entered into this Agreement
knowingly and voluntarily with full




--------------------------------------------------------------------------------







EXHIBIT 10.1


understanding of its terms and after having had the opportunity to seek and
receive advice from counsel of Executive’s choosing; and that Executive has had
a reasonable period of time within which to consider this Agreement. Executive
represents that Executive has not assigned any claim against Company to any
person or entity; that Executive has no right to any future employment by
Company; that Executive has received all compensation, benefits, leave and time
off due; and that Executive has not suffered any injury that resulted, in whole
or in part, from Executive’s work at Company that would entitle Executive to
payments or benefits under any state worker’s compensation law and the
termination of Executive’s employment by Company is not related to any such
injury.
7.    Executive specifically acknowledges and reaffirms Executive’s ongoing
obligations to Company set forth in the ESA, including without limitation,
Section 6, Section 7 (Covenant Not to Compete), Section 8 (Non-Solicitation/No
Interference Provisions), Section 9, Section 10 (Confidential Information and
Company Property), and Section 11 (Additional Post-Termination Covenants) and
that the Retirement Payments and Benefits are subject to forfeiture and
repayment pursuant to Section 14 of the ESA. Further, Executive acknowledges
that he is subject to any applicable post-employment covenants contained in any
equity/incentive award agreement or plan. Executive represents that Executive
has not taken, and does not have in Executive’s possession or control, any
materials containing Confidential Information.
8.    Executive understands that nothing contained in this Agreement limits
Executive’s ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission, or any
other federal, state or local governmental agency or commission (“Government
Agencies”). Executive further understands that this Agreement does not limit
Executive’s ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to Employer; provided, however, that Executive may not disclose Employer
information that is protected by the attorney-client privilege, except as
expressly authorized by law. This Agreement does not limit Executive’s right to
receive an award for information provided to any Government Agencies.
9.    Employer provides notice to Executive pursuant to the Defend Trade Secrets
Act that:
a.    An individual will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that (1)
is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (2) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal; and
b.    An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual (1) files any document containing the trade secret
under seal; and (2) does not disclose the trade secret, except pursuant to court
order.




--------------------------------------------------------------------------------







EXHIBIT 10.1


10.    This Agreement does not constitute and will not be construed as an
admission by Company that it has violated any law, interfered with any rights,
breached any obligation or otherwise engaged in any improper or illegal conduct
with respect to Executive, and Company expressly denies that it has engaged in
any such conduct.
11.    This Agreement, including (i) the ESA as incorporated by reference, (ii)
Appendix A, and (iii) equity and other benefit plans applicable to awards
referenced herein, constitutes the entire agreement between the parties and
supersedes all prior negotiations and agreements. This Agreement may be modified
only by a written instrument signed by all parties hereto. This Agreement may be
executed in one or more counterparts, each of which will be deemed an original,
but all of which constitute one and the same Agreement.
12.    If any provision, section, subsection or other portion of this Agreement
is determined by any court of competent jurisdiction to be invalid, illegal or
unenforceable in whole or in part, and such determination becomes final, such
provision or portion will be deemed to be severed or limited, but only to the
extent required to render the remaining provisions and portion of this Agreement
enforceable. This Agreement as thus amended will be enforced so as to give
effect to the intention of the parties insofar as that is possible. In addition,
the parties hereby expressly empower a court of competent jurisdiction to modify
any term or provision of this Agreement to the extent necessary to comply with
existing law and to enforce this Agreement as modified.
13.    Executive hereby agrees and acknowledges that Executive has carefully
read this Agreement, fully understands what this Agreement means, and is signing
this Agreement knowingly and voluntarily, that no other promises or agreements
have been made to Executive other than those set forth in this Agreement, and
that Executive has not relied on any statement by anyone associated with Company
that is not contained in this Agreement in deciding to sign this Agreement.
14.    This Agreement will be governed by the laws of the State of North
Carolina without giving any effect to choice or conflict of law principles of
any jurisdiction and all disputes arising under this Agreement must be submitted
to a court of competent jurisdiction in Charlotte, NC.
15.    On or prior to the Termination Date, Executive must return to Company all
Company property previously provided to Executive, including, but not limited
to, any Company-owned computer, personal digital assistant, mobile phone, credit
cards, keys, key fobs, and computer accessories.
16.    Executive may accept this Agreement by delivering an executed copy of the
Agreement to:




--------------------------------------------------------------------------------







EXHIBIT 10.1


Snyder’s-Lance, Inc.
Attention: Gail Sharps Myers, SVP, General Counsel & Secretary
13515 Ballantyne Corporate Place
Charlotte, NC 28277
(704) 557-8001 Office
(704) 557-8069 Facsimile
gsharpsmyers@snyderslance.com


on or before the 52nd calendar day after the Termination Date (Reminder: This
Agreement must be signed and delivered to Company by the 52nd day so that the
7-day revocation period can lapse and the Agreement may become irrevocable on or
before the 60th day after the Termination Date).
17.    Executive may revoke this Agreement within seven (7) days after it is
executed by Executive by delivering a written notice of revocation to:
Snyder’s-Lance, Inc.
Attention: Gail Sharps Myers, SVP, General Counsel & Secretary
13515 Ballantyne Corporate Place
Charlotte, NC 28277
(704) 557-8001 Office
(704) 557-8069 Facsimile
gsharpsmyers@snyderslance.com


no later than the close of business on the seventh (7th) calendar day after this
Agreement was signed by Executive. This Agreement will not become effective or
enforceable until the eighth (8th) calendar day after Executive signs and has
not revoked this Agreement. If Executive revokes this Agreement, the parties
will have no obligations under this Agreement.
18.    Neither the Company nor the Executive shall make any disparaging or
defamatory statements, whether written or oral, regarding one another. This
provision shall cease to be of any force or effect two (2) years after the
Termination Date. This Section shall not be violated by testimony or statements
to a government entity, testimony compelled by legal process, or rebuttal of a
false or misleading statement made by Executive.
[Signature page follows]




--------------------------------------------------------------------------------







EXHIBIT 10.1


WHEREFORE, the parties have executed this Agreement on the date or dates set
forth below.


CARL E. LEE, JR.


/s/ Carl E. Lee, Jr. 
Date: April 14, 2017


 
SNYDER’S-LANCE, INC.


/s/ Gail Sharps Myers
Name: Gail Sharps Myers
Title: SVP, General Counsel and Secretary
Date: April 11, 2017
 





--------------------------------------------------------------------------------







EXHIBIT 10.1


APPENDIX A
RETIREMENT AGREEMENT AND GENERAL RELEASE
BETWEEN SNYDER’S-LANCE, INC. AND CARL E. LEE, JR.


Subject to all terms and conditions of the Agreement, Company shall provide the
following consideration to Executive pursuant to Section 3 of the Agreement.
TABLE 1. Description of Retirement Payments and Benefits
Section of the ESA
Amount and/or description
Section 3(a)
Provided for in Section 2 of the Agreement.
Section 3(b)
Total payment of $3,560,000, payable in 24 monthly installments, commencing on
or about the 60th day following the Termination Date.
Section 3(c)
•    2017 Annual Performance Incentive Plan for Officers and Key Managers,
subject to actual performance and paid when paid to other plan participants and
prorated for days employed (101 days out of 365)
•    2015, 2016 and 2017 LTIPs
o    Stock Options – unvested are forfeited and cancelled as of the Termination
Date
o    Restricted Stock – unvested are forfeited and cancelled as of the
Termination Date
o    Performance Awards – you are eligible for a prorated portion (as provided
for in Section 3(c) of the ESA) of this award, subject to satisfaction of
performance goals and paid when active employees receive their awards
o    Performance Restricted Stock Units - you are eligible for a prorated
portion (as provided for in Section 3(c) of the ESA) of this award, subject to
satisfaction of performance goals and paid when active employees receive their
awards
o    Timing of the awards for which you are eligible as referenced above:
§    2015 awards, if any, are payable in 2018 when others are paid
§    2016 awards, if any, are payable in 2019 when others are paid
§    2017 awards, if any, are payable in 2020 when others are paid
Section 3(d)
Indemnification as provided for in the ESA.
Section 3(e)
One year of outplacement assistance, not to exceed a value of $89,000, and as
otherwise provided for in the ESA.





--------------------------------------------------------------------------------







EXHIBIT 10.1


Section 3(f)
•    No acceleration of any outstanding unvested equity awards.
•    Any options vested as of the Termination Date shall continue to be
exercisable for a period of one year following the Termination Date (or the
original expiration date of the option, if shorter).
•    TABLE 2 below reflects vesting and exercisability of Executive’s
outstanding equity awards.
Section 3(g)
Reimbursement of applicable health plan reimbursements for up to three years,
subject to such limitations as set forth in the ESA.
N/A
Executive Retention Agreement, dated May 13, 2016: By action of the Board of
Directors of the Company, not pursuant to Section 3(c) of the ESA, but otherwise
expressly subject to all of the terms and conditions of the ESA as if this
benefit was provided pursuant to Section 3(c) of the ESA, options granted
pursuant to this Executive Retention Agreement shall continue to vest in
accordance with the current vesting schedule (May 13, 2019) as set forth in the
Executive Retention Agreement (other than the requirement to be continuously
employed) and shall be exercisable for a period of one year following the final
vesting date after which any remaining options shall be forfeited and cancelled.



For the avoidance of doubt, the treatment of Executive’s awards under the 2015,
2016 and 2017 Long-Term Performance Incentive Plans for Officers and Key
Managers (each an “LTIP”) will be treated consistent with Section 3 of the ESA.






--------------------------------------------------------------------------------







EXHIBIT 10.1


TABLE 2
Equity and Incentive Award Table. This Table 2 reflects the forfeitures and
vesting/eligibility described in Table 1, and no duplication of awards should be
construed. Proration calculations assume a termination date of April 11, 2017.
All awards are subject to applicable plans terms and conditions, including
forfeiture for violation of any applicable post-employment covenants 


Non-vested Non-Qualified Stock Option Awards as of the Termination Date
Plan
Number
Exercise Price
Original Expiration Date
Status
Executive Retention Agreement
302,867
$30.9900
5/13/2026
100% of this award eligible to vest May 13, 2019.
Exercisable for one year following vesting – May 13, 2019 through May 13, 2020.


2017 LTIP
0
N/A
N/A
N/A
2016 LTIP
104,690
$30.6000
3/1/2026
Forfeited and cancelled
2015 LTIP
27,592
$31.0200
3/2/2025
Forfeited and cancelled
 
 
 
 
 
Vested Non-Qualified Stock Options - Exercisable through April 11, 2018 (one (1)
year following the Termination Date, after which any unexercised options are
forfeited and cancelled.
Number
Exercise Price
Original Expiration Date
New Expiration Date
31,500
$3.9293
3/31/2020
4/11/2018
28,145
$4.5990
3/31/2021
4/11/2018
30,310
$6.2590
3/31/2022
4/11/2018
20,568
$6.6790
3/31/2023
4/11/2018
12,990
$6.4740
3/31/2024
4/11/2018
34,856
$8.9610
4/1/2015
4/11/2018
43,479
$17.3200
2/23/2021
4/11/2018
344,974
$17.3200
2/23/2021
4/11/2018
41,754
$22.4100
2/23/2022
4/11/2018
66,255
$25.5600
2/22/2023
4/11/2018
41,390
$26.6600
2/24/2024
4/11/2018
20,695
$26.6600
2/24/2024
4/11/2018
27,594
$31.0200
3/2/2025
4/11/2018
27,592
$31.0200
3/2/2025
4/11/2018
52,345
$30.6000
3/1/2026
4/11/2018





--------------------------------------------------------------------------------







EXHIBIT 10.1


 
 
 
 
Non-vested Restricted Stock Awards outstanding as of the Termination Date –
Forfeited and cancelled as of the Termination Date
Plan
Number of Shares of Restricted Stock
Status
2015 Plan
5,373
Forfeited and cancelled
2016 Plan
6,808
Forfeited and cancelled
2017 Plan
5,898
Forfeited and cancelled
Performance Awards outstanding as of the Termination Date – Prorated by number
of days employed during the applicable performance period
Plan
Original Award
Proration Factor
Eligible for Award Subject to Actual Performance
2015 LTIP
Target of $1,000,000
832/1095 = .7598
New Target of $759,800
2016 LTIP
Target of $ 750,000
467/1095 = .4265
New Target of $319,875
2017 LTIP
Target of $840,000
101/1095 = .0922
New Target of $77,448
Performance Restricted Stock Unit Awards outstanding as of the Termination Date
Plan
Original Award
Proration Factor
Eligible for Award Subject to Actual Performance
2015 LTIP
0
N/A
N/A
2016 LTIP
Target of 16,340 units
467/1095 = .4265
New Target of 6970 units
2017 LTIP
Target of 14,156 units
101/1095 = .0922
New Target of 1,315 units
Diamond Integration Award – No award





